Citation Nr: 1610348	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION


The Veteran had active service from July 1984 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the appellant testified at a travel Board hearing held before the undersigned.  A transcript of this hearing is of record.

The issue of entitlement to nonservice-connected death pension has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The record before the Board consists of electronic records within Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Evidence received since the May 2004 rating decision denying service connection for the cause of the Veteran's death includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board must determine whether new and material evidence has been received sufficient to reopen a previously denied claim, despite the RO's having reopened the claim in the March 2013 decision on appeal.  In this regard, the Federal Circuit Court has held that whether a claim is reopened is a jurisdictional matter, and, as such, the Board must independently address that issue, notwithstanding any actions of the RO.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

For the purpose of addressing whether new and material evidence has been received, compliance with the VA's duties to assist and notify need not be discussed, as this decision is fully favorable to the appellant.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Service connection for the cause of the Veteran's death was previously denied by the RO in a May 2004 rating decision.  The appellant did not initiate an appeal of the May 2004 decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

Thus, the May 2004 rating decision is final.  38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection for the cause of the Veteran's death was previously denied on the basis that the cause of death from cardiopulmonary arrest was unrelated to service, and the Veteran otherwise had no service-connected disabilities at the time of his death. 

Evidence received since the last final decision includes the appellant's contentions that the Veteran had undiagnosed hypertension in service.  Moreover, VA and private treatment records show the Veteran's post-service treatment for hypertension and heart conditions as early as 1999.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2004 rating decision and finds that the appellant's statements, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim.  The credibility of the appellant's assertion is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER


New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has been received; and, to this extent only, the appeal is granted.



REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Again, she contends, in part, that the Veteran's fatal heart condition was caused by in-service hypertension.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related. For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran passed away in September 2003, at the age of 41.  His certificate of death lists cardiopulmonary arrest as the immediate cause of his death, due to congestive heart failure and dilated cardiomyopathy.

The Veteran served on active duty from July 1984 to September 1991.  Some elevated blood pressure readings, including 150/80 in August 1991 and 180/70 in March 1990, were noted in service.  Hypertension and heart disability were not diagnosed in service. 

The Veteran's private treatment records are largely unavailable in the years immediately following service.  VA and private treatment records show the Veteran's post-service treatment for hypertension and heart conditions as early as 1999.  

Under these circumstances, the Board finds that the AOJ should obtain a medical opinion addressing whether the Veteran's fatal heart disease was related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to address the medical questions presented in this case.  Following the review of the Veteran's pertinent history, the physician should provide opinions on the following inquiries:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatal heart disease was related to his active service.  In providing this opinion, the physician must specifically consider the Veteran's elevated blood pressure readings in service.

(b)  Whether there is a 50 percent or better probability that any service-related pathology caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause or materially contributed to the Veteran's death.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

2.  Undertake any other indicated development. 
 
3.  Then, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case must then be returned to the Board for further appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


